Citation Nr: 1116458	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  98-19 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, to include consideration of separate ratings warranted for compensable complications of diabetes.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel




INTRODUCTION

The Veteran served on active duty from July 1958 to June 1980, with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2001 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted service connection for diabetes mellitus and assigned an initial 20 percent evaluation. 

When this matter was initially before the Board in June 2005, the Board denied entitlement to a higher initial evaluation for the Veteran's service-connected diabetes mellitus.  The Veteran appealed the Board's June 2005 decision to the United States Court of Appeals for Veterans Claims (Court), which in an August 2006 order, granted the parties' joint motion for remand, vacating the Board's June 2005 decision and remanding the case for compliance with the terms of the joint motion.

The Board remanded the matter for further development in May 2007 and again in October 2009.  

In the May 2007 remand, the Board referred the issue of entitlement to a total disability rating due to individual employability (TDIU) to the RO for appropriate action.  To date, this claim has not been adjudicated.  However, since the remand, the Court has held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board must, therefore, consider this issue rather than again refer it.  Thus, the case caption, above, has been amended to include the issue of whether a TDIU is warranted.  

In addition, the Board has amended the case caption for the claim for an increased initial rating for diabetes mellitus in order to consider the Veteran's claims for increase ratings related to his complications from diabetes, as well as to consider any other potential disabilities that should be service-connected diabetes complications, as these claims are all inextricably intertwined with the TDIU claim, and must be considered on remand prior to the TDIU determination.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board observes that there are several pending unadjudicated claims.  In a June 2008 statement, the Veteran suggested a worsening in his service-connected right and left lower extremity peripheral neuropathy, as well as his service connected diplopia and lumbar spine.  In his May 2009 statement, the Veteran suggests that he has a heart disorder, claimed as congestive heart failure, which he believes is a complication of his diabetes.  In this statement, he also noted his increasing leg pain.  He again noted an increasing severity in his legs, as well as congestive heart failure, in his September 2009 and April 2010 statements.  Thus, there are unadjudicated issues related to increase ratings for his service-connected peripheral neuropathy, diplopia and lumbar spine, as well as a question of whether the Veteran's diabetes warrants separate service connection for other residuals, to include a heart disorder.  Although the Board would generally refer these issues for initial RO consideration, because they may directly impact his TDIU claim, the Board finds that there are inextricably intertwined with the TDIU claim and thus they must be remanded.

Unfortunately, this matter must be remanded for additional examination by a competent VA examiner.  The entire disability picture related to the Veteran's diabetes must be apparent in the report.  The November 2010 VA examination report is insufficient in this regard.  In particular, the VA examiner failed to adequately determine the extent to which the Veteran experiences a regulation of activities due to his diabetes mellitus.  The examiner simply answered "No" as to whether the Veteran is "restricted in ability to perform strenuous activities."  The term "regulation of activities," as defined by Diagnostic Code 7913, requires that a claimant have a medical need to avoid not only strenuous occupational activity, but strenuous recreational activity as well.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-34 (2007).  

The Veteran's reports, as well as photographs submitted, do show that he uses a scooter during outings such as shopping.  There is no discussion of this fact in the examiner's report.  Also, the examiner reported no episodes of hypoglycemia reactions or ketoacidosis.  However, a review of the record reveals that an August 2009 private report shows that the Veteran was diagnosed with "early diabetic ketoacidosis with hyperglycemia, nausea and vomiting."  And, the examiner reported that the Veteran has no history of congestive heart failure, yet private records clearly show the Veteran's history of congestive heart failure.  Thus, despite the examiner's report that the claims folder was reviewed, such a review is not apparent in the record.  This examination report is inadequate for rating purposes, especially considering the complex nature of the Veteran's disability.  A remand, while regrettable, is thus unavoidable.

The Board also notes that during the course of this appeal, the law as to presumptive disabilities for Veteran's exposed to herbicides during service has changed.  Specifically, on August 31, 2010, the Secretary of Veterans Affairs published in the Federal Register a final rule amending 38 C.F.R. § 3.309(e) to establish presumptions of service connection for ischemic heart disease, Parkinson's disease, and chronic B cell leukemias.  75 Fed. Reg. 53,202 (August 31, 2010).  The final rule is applicable to claims pending before VA on August 31, 2010.  Id.  Therefore, the Board finds the amended regulation applies to the current claim.  Because the Veteran in this case is presumed exposed to herbicides during his tour in the Republic of Vietnam during the Vietnam Era, the VA examiner should also opine as to whether any current heart disease is ischemic in nature.  The examiner's findings should address the nature of the heart disability in a fashion that will be helpful to the Board in determining whether the presumption applies to this Veteran.

Finally, in this case, the medical and other records on file do not clearly indicate whether the Veteran is unemployable.  The Board notes that he is service-connected for several disabilities, including diabetes, gout, peripheral neuropathy in both legs, diplopia, as well as allergic rhinitis.  Several times throughout the course of this lengthy appeal, he has reported that he is unemployable.  He, in fact, reported that a VA vocational rehabilitation program deemed him unemployable.  See March 2003 statement.  And, in May 2009 and April 2010, he again made the claim for benefits based upon unemployability.  The record, however, does not contain a medical opinion as to whether the Veteran is able to secure and maintain substantially gainful employment (physical or sedentary) in light of his service-connected disabilities.  As stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  The Board may not offer its own opinion regarding whether the Veteran can perform work based on his current level of disabilities.  A VA examination and opinion are therefore needed to fairly decide the TDIU claim at issue.  

On remand, prior to affording the Veteran a VA examination, any pertinent, outstanding VA and private treatment records and reports must be associated with the claims folder.  38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Associate any pertinent, outstanding records with the claims folder, including but not limited to, all updated and pertinent private and VA medical records, along with any relevant VA rehabilitation records showing the status of the Veteran's employability at any point during the course of this appeal.

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service connected peripheral neuropathy, diplopia, lumbar spine, and diabetes mellitus, including all potential diabetes complications.  In addition to reporting on the current severity of the disabilities, the examiner must describe the extent to which the Veteran's diabetes is manifested by restrictions to strenuous professional and/or recreational activities.  The examiner should also, based upon a review of the record, describe any history of ketoacidosis and/or hyperglycemia, as well as, if possible, suggest the frequency with which the Veteran is required to see his diabetes care provider, or is hospitalized due to his diabetes.

The examiner must opine as to whether it is at least as likely as not that the Veteran has a heart disability that is related his service-connected diabetes mellitus, or may otherwise be characterized as ischemic heart disease as defined by VA regulation.  The examiner must also opine as to whether it is at least as likely as not that any heart disability developed within one year of the Veteran's separation from service.  

Thereafter, the examiner must provide an opinion, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, as to whether it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

The claims folder should be made available and reviewed by the examiner and all necessary tests should be conducted.  The examiner should set forth a complete rationale for all conclusions in a legible report.

3.  Adjudicate the claim of service connection for heart disability.  Thereafter, readjudicate the Veteran's pending increased rating claims related to his right and left lower extremity peripheral neuropathy, as well as his service-connected diplopia and lumbar spine, and his claim for an initial rating in excess of 20 percent for diabetes mellitus, including consideration for any complications of diabetes to include heart disease.  Then, adjudicate the Veteran's entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

